IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


RANDY HOLAWAY,

              Appellant,

 v.                                                      Case No. 5D15-54

AIMEE O'TOOLE HOLAWAY,

              Appellee.

________________________________/

Opinion filed July 8, 2016

 Appeal from the Circuit Court
 for Lake County,
 Mark J. Hill, Judge.

 John N. Bogdanoff, Shannon McLin
 Carlyle and Earle W. Peterson, Jr., of the
 Carlyle Appellate Law Firm, The Villages,
 for Appellant.

 Barry P. Burnette and Matthew Capstraw,
 of Barry P. Burnette, P.A., Tavares, for
 Appellee.


PER CURIAM.

       Randy Holaway (“Husband”) appeals the trial court’s final judgment of dissolution

of marriage. Husband married Aimee O’Toole Holaway (“Wife”) on August 5, 2000, and

the parties had two children during the marriage. Wife filed the petition for dissolution of

marriage on August 23, 2010. Husband had ownership interests in three corporations,
each of which operated various restaurants in Florida. On appeal, Husband raises

several points of alleged error by the trial court. We affirm on all issues except for those

related to child support, equitable distribution, property valuation dates, and the award of

post-valuation profits from Husband’s business interests.

       Husband argues that the trial court erred in its calculation of child support owed to

Wife. When a trial court fails to explain the calculations it used to arrive at the parties’

imputed incomes in determining an award of child support, this court has remanded to

the trial court for clarification. Herring v. Ashby, 869 So. 2d 630, 631 (Fla. 5th DCA 2004);

see also Todd v. Guillaume-Todd, 972 So. 2d 1003, 1007 (Fla. 4th DCA 2008). In the

instant case, the trial court imputed income to Husband without explaining its calculations.

       On the issue of the equitable distribution, Wife’s expert testified that distributions

Husband had received from his businesses were simply Husband’s share of the

businesses’ profits. Husband testified that the distributions were loans he had taken for

the purpose of paying both parties’ litigation costs. The trial court accepted Wife’s expert’s

testimony but did not include the money Husband spent on litigation as a liability in its

equitable distribution calculation. A trial court abuses its discretion when it omits marital

liabilities from the equitable distribution. Christ v. Christ, 854 So. 2d 244, 246 (Fla. 1st

DCA 2003).

       The trial court specified in the judgment that the proper date of valuation for the

parties’ property was the date of the filing of the petition for dissolution, which was August

23, 2010. However, the trial court subsequently used December 31, 2010, as its valuation

date for the parties’ business interests. If the filing date was the proper valuation date,




                                              2
as expressed by the trial court in the judgment under review, it was error to utilize the

subsequent date in calculating equitable distribution.

       As to the award of post-valuation profits, the trial court specifically found that the

income generated after valuation was passive. Therefore, it was error to award post-

valuation profits to Wife. Sizemore v. Sizemore, 767 So. 2d 545, 547 (Fla. 5th DCA 2000).

       We reverse the trial court’s final judgment of dissolution as it pertains to the

calculation of child support, equitable distribution, and award of post-valuation profits. On

remand, the trial court should identify which date it chose for valuation of the parties’

assets and utilize that date to calculate the equitable distribution. We affirm on all other

issues.


       AFFIRMED in part, REVERSED in part, and REMANDED.

SAWAYA, COHEN and LAMBERT, JJ., concur.




                                             3